

115 HR 7325 IH: Border Bonds for America Act of 2018
U.S. House of Representatives
2018-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7325IN THE HOUSE OF REPRESENTATIVESDecember 17, 2018Mr. Palazzo introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of revenue bonds to fund construction of a physical border barrier and
			 related technology, roads, and lighting along the United States border
			 with Mexico.
	
 1.Short titleThis Act may be cited as the Border Bonds for America Act of 2018. 2.Border bonds (a)IssuanceThe Secretary of the Treasury shall, pursuant to subchapter I of chapter 31 of title 31, United States Code, issue bonds, to be known as Border Bonds.
 (b)Transfer of revenueProceeds from the issuance of Border Bonds shall be transferred to the Border Trust Fund (as defined in section 9512 of the Internal Revenue Code of 1986).
			(c)Terms and conditions
 (1)TermA bond issued under subsection (a) shall have a term of 30 years. (2)Face amount limitationThe face amount of bonds issued under subsection (a) in any fiscal year shall not exceed $5,000,000,000.
 (3)SunsetNo bonds may be issued under subsection (a) later than 30 years after the date of the enactment of this Act.
 3.Border Bonds Trust FundChapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
			
				9512.Border Bonds Trust Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Border Bonds Trust Fund, consisting of such amounts as may be apportioned or credited to such Trust Fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere are hereby appropriated to the Trust Fund amounts equivalent to revenue from the issuance of Border Bonds under section 2 of the Border Bonds for America Act of 2018.
 (c)Expenditures from trust fundAmounts in the Trust Fund shall be available, without further appropriation, to construct reinforced fencing and provide for the installation of additional physical barriers, roads, lighting, cameras, and sensors to gain operational control of the southwest border under section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note)..
		